
	
		I
		112th CONGRESS
		1st Session
		H. R. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the definition of homeless person
		  under the McKinney-Vento Homeless Assistance Act to include certain homeless
		  children and youth.
	
	
		1.Short titleThis Act may be cited as the
			 Homeless Children and Youth Act of
			 2011.
		2.Amendment to
			 definitionSubsection (a) of
			 section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a))
			 is amended—
			(1)in paragraph (1),
			 by striking and at the end;
			(2)in paragraph (2),
			 by striking the paragraph at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(3)(A)a child or youth who has
				been verified as homeless, as such term is defined in section 725(2)(B)(i) of
				the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)(B)(i)), by a
				local educational agency homeless liaison, designated pursuant to section
				722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11432(g)(1)(J)(ii)), and the family of such child or youth;
						(B)a youth verified
				as homeless by the director of a program funded under the Runaway and Homeless
				Youth Act (42 U.S.C. 5701 et seq.), or a designee of the director;
						(C)a child verified
				as homeless under section 602 of the Individuals with Disabilities Education
				Act (20 U.S.C. 1401) by the director or the designee of such program, and the
				family of such child; and
						(D)a child verified
				as homeless under section 637 of the Head Start Act (42 U.S.C. 9832) by the
				director or designee of such program, and the family of such
				child.
						.
			
